Citation Nr: 0520472	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-24 561A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1970 to 
August 1973.  Service in Thailand in support of combat 
operations in Vietnam, from May 1972 to August 1972, is 
indicated by the evidence of record.  The veteran's DD-214 
indicates that his occupational specialty was that of a bulk 
fuel handler, and his service records indicate that during 
his time in Thailand he was so employed.  His service record 
also indicates that he was awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2000 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board reopened a 
previously denied claim of service connection for PTSD by an 
action dated in February 2004.  


FINDING OF FACT

Stressful experiences upon which a diagnosis of PTSD has been 
made have not been verified by credible supporting evidence.  


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while serving as a bulk fuel 
specialist in Thailand during the time of the Vietnam 
conflict, he was routinely subjected to sniper fire and 
attacks by infiltrators who tried to bomb parked aircraft.  
He also contends that he was exposed to the casualties of 
war, including being assigned to clean the remains of dead 
infiltrators from a concertina wire fence.  He contends that, 
as a result of these experiences, he suffers from PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) 
(conformance with DSM-IV criteria); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where 
it is determined that the veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, 
the veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
However, where, as here, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that VA medical records on file provide a 
mixed picture of the medical evidence regarding a PTSD 
diagnosis.  In a VA examination of September 1998, 
psychiatrist K.M., M.D. noted that, based on his information 
at the time it was very difficult to make a diagnosis of 
PTSD.  Dr. K.M., however, neither diagnosed nor ruled out 
PTSD.  In a VA Compensation and Pension examination report of 
January 1999, J.L., M.D. diagnosed generalized anxiety 
disorder and personality disorder.  No mention was made of 
PTSD.  

In an October 1999 progress note, psychologist D.B., Ph.D. 
noted that the veteran may very well have PTSD related to 
military service.  Psychiatrist K.M. saw the veteran again in 
February 2000 and noted that it would be premature for him to 
make a diagnosis of PTSD, and left it to the RO to pursue the 
PTSD claim as the RO was believed to have access to more of 
the veteran's records.  In another progress report by 
psychologist D.B. dated in July 2000, Dr. D.B. noted that the 
veteran appeared to meet minimal standards for PTSD.  

On remand, the veteran was afforded a VA PTSD examination 
given in March 2005.  The examiner recorded stressors averred 
by the veteran.  The examiner characterized these as "clear 
and specific stressors."  These included exposure to 
bombing, rocket and mortar attacks, as well as going to where 
three infiltrators were shot by the wire fence at his camp's 
perimeter.  A diagnosis was made utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was PTSD, panic disorder in 
full remission by patient history, and major depression.  The 
Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder not otherwise specified.  
Axis III (general medical conditions) diagnoses are not 
germane to this issue.  In Axis IV (psychosocial and 
environmental problems) the examiner noted financial and 
health stressors.  The Axis V (global assessment of 
functioning (GAF) score) report was 45-50.  The examiner 
noted that a separate GAF score for PTSD could not be given.  

Thus, the record now provides a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), and the March 2005 VA 
examiner's conclusion that the PTSD resulted from what the 
examiner described as "clear and specific stressors."  What 
is absent, however, is evidence which corroborates the 
veteran's account as to the occurrence of the claimed 
stressors.  

Evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressors is necessary because the 
record does not show that the veteran served in combat.  The 
veteran's service personnel records show that he served as a 
bulk fuel specialist in Nam Phong, Thailand from May to 
August 1972.  A service record entry notes that he 
participated in combat support operations with Task Force 
Delta at that time.  There are no entries indicating that he 
engaged in combat while in service.  The Vietnam Service 
Medal he was awarded is not, in and of itself, indicative of 
combat, and there is no evidence that he has been awarded any 
decoration or other award which would indicate that he was in 
combat.  The veteran has indicated that he went on patrols 
and that he lived under threat of attack by booby traps, 
bombs, and sniper fire, but he has not provided information 
that would suggest that he was in fact in combat with an 
enemy force.  He has described several events where he was 
involved with clean-up following attempts at intrusions by 
the enemy, but there is no suggestion, even by him, that he 
personally participated in events constituting an actual 
fight or encounter with a military foe.  Additionally, as 
noted below, there has been no information from the service 
department that would suggest that the veteran's unit or 
location in Thailand was subject to any hostile activity.  

Because it is thus determined that the veteran did not engage 
in combat, evidence corroborating the veteran's account as to 
the occurrence of claimed stressors is required.  The Board 
notes that the RO has tried to verify stressors via requests 
for records from the Marine Corps Historical Center, which 
yielded no probative evidence.  Those records include the 
Command Chronologies for the command to which the veteran was 
assigned for the period the veteran was stationed in 
Thailand.  Those records do not indicate any combat or 
hostile action occurred at that base.  The RO also sought 
copies of Morning Reports for the veteran's unit for the time 
period in question, but the response was that there were no 
Morning Reports available.

In a letter to the veteran dated in February 2004, the RO 
asked him to provide a comprehensive statement regarding a 
stressful event(s), and to be as specific as possible, 
including the month and year of each contended stressor, in 
order for the RO to make additional stressor verification 
inquiries.  The veteran did not provide any additional 
information.  The veteran did provide written statements in 
August and October 2004, each stating that he had no further 
stressor evidence.  

Without the veteran's cooperation, further inquiries could 
not be made, and the RO accordingly denied service connection 
because there was no credible supporting evidence that the 
claimed in-service stressor(s) occurred.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (a veteran cannot passively wait 
for assistance from VA in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.)  Given the absence of such evidence, and 
because it is required by 38 C.F.R. § 3.304(f), the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001, and in follow-up notifications dated in August 2003 and 
February 2005.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
provide any evidence or information he had pertaining to his 
claim.  As noted, the RO also requested that the veteran 
provide more specific information to help corroborate his 
claimed stressors, but the veteran provided none.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and two supplemental statements of the case (SSOCs) reporting 
the results of the RO's reviews.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs, service records, and VA medical records, and provided 
an examination during the pendency of his claim in order to 
determine whether or not the veteran had PTSD that could be 
attributed to his military service.  The RO sought 
information from appropriate sources which might corroborate 
the veteran's claimed stressors.  The reports received did 
not show that the veteran was in combat, or that any of the 
claimed stressors occurred.  As noted, the veteran has not 
provided the information necessary to investigate further.  
VA has no duty to inform or assist that was unmet.


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


